Title: To George Washington from Benjamin Hawkins, 11 January 1793
From: Hawkins, Benjamin
To: Washington, George



Senate Chamber 11th of Jany 1793

I send you herewith the papers mentioned this morning. Mr [Robert] Morris acknowledging himself in the Senate, a party concerned, (and as such, would not vote) moved to postpone

the consideration of the last memorial, assigning as the reason, “that the Indians in question, would soon be in this city, that the company meant to apply to them, on the subject, and had reason to believe, that they would not hesitate to acknowledge the validity of their claim.” I have the honor to be, with the Sincerest attachment sir, your obedient servant

Benjamin Hawkins

